J-S37008-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: N.D.C., A         :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: LUZERNE COUNTY             :
CHILDREN AND YOUTH SERVICES           :
                                      :
                                      :
                                      :   No. 143 MDA 2017

              Appeal from the Order Entered December 15, 2016
               In the Court of Common Pleas of Luzerne County
                 Orphans’ Court at No: Adoption No. A-8401


IN THE INTEREST OF: K.J.C., A         :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: LUZERNE COUNTY             :
CHILDREN AND YOUTH SERVICES           :
                                      :
                                      :
                                      :   No. 156 MDA 2017

              Appeal from the Order Entered December 15, 2016
               In the Court of Common Pleas of Luzerne County
                        Orphans’ Court at No: A-8400


BEFORE:   STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                   FILED NOVEMBER 14, 2017

     Appellant, Luzerne County Children and Youth Services (“CYS”),

appeals from the December 15, 2016 orders denying its petitions for the

involuntary termination of the parental rights of C.B. (“Mother”) and J.C.

(“Father”) with respect to their sons, N.D.C., born in May of 2015, and
J-S37008-17


K.J.C., born in March of 2013 (collectively, “the Children”).1   Upon careful

review, we affirm.2

       We summarize the relevant facts and procedural history as follows. In

December of 2013, CYS became involved with this family, at which time

Mother was in the eleventh grade and residing in her grandmother’s home,

along with K.J.C., who was approximately eight months old. N.T., 6/16/16,

at 146-147. The record does not reveal whether Father resided with Mother

and K.J.C. at that time. CYS received a report alleging that the nine-year-

old sibling of Mother was the victim of abuse in the grandmother’s home, the




____________________________________________


1 Importantly, we observe that the docket entries in the Court of Common
Pleas of Luzerne County do not comply with the rules regarding entry of
orders. See Pa.R.A.P. 301(a)(1); Pa.R.A.P. 108(b); Pa.R.C.P. 236(b). We
caution the Luzerne County Court of Common Pleas to comply with the
relevant rules for entry of orders so that appeal periods are triggered. See
Frazier v. City of Philadelphia, 735 A.2d 113, 115 (Pa. 1999) (citations
omitted) (“Thus, pursuant to the express terms of the rules, an order is not
appealable until it is entered on the docket with the required notation that
appropriate notice has been given”).

Because the subject orders were not entered on the trial court docket, the
appeal period in this case was never formally triggered. It would be, at this
juncture, a waste of judicial resources to remand the matter solely for the
filing of Rule 236(b) notice. Accordingly, in the interest of judicial economy,
we will regard as done what should have been done and address these
appeals on the merits.

2 The Guardian Ad Litem has filed a brief in support of the orders denying
the involuntary termination petitions.



                                           -2-
J-S37008-17


details of which are unspecified in the record.3 Trial Court Opinion, 2/17/17,

at 3; N.T., 6/16/16, at 10.         Upon investigation, CYS visited the residence

and found K.J.C. in the home, but Mother and Father were not present.

N.T., 6/16/16, at 10.           Further, CYS found that Mother had left her

grandmother a note stating that she was leaving the house and not

returning. Id.

       On December 6, 2013, the court placed K.J.C. in shelter care. Id. On

January 10, 2014, the court adjudicated him dependent. CYS placed K.J.C.

in kinship foster care with his maternal great-aunt and her husband, who

live in Langhorne, Bucks County, Pennsylvania.4 Id. at 109-110.

       CYS established K.J.C.’s placement goal as reunification.             N.T.,

6/16/16, at 11, 94.        Mother and Father were required to satisfy Family

Service Plan (“FSP”) objectives to participate in a drug and alcohol

evaluation, to participate in parenting services and mental health services,

and to obtain safe and stable housing. Trial Court Opinion, 2/17/17, at 4;

N.T., 6/16/16, at 11-12, 16.

       By the time N.D.C. was born, K.J.C. had been in placement for

approximately seventeen months.            The court placed N.D.C. in shelter care
____________________________________________


3 To the extent the orphans’ court found that Father was accused of abusing
Mother’s sibling, there is no evidence in the certified record to support this
finding.

4 CYS did not approve Mother’s grandmother as a kinship care resource.
N.T., 6/16/16, at 106.



                                           -3-
J-S37008-17


the day after his birth in May of 2015. N.T., 6/16/16, at 10. On June 24,

2015, the court adjudicated him dependent. Id. at 94. N.D.C. has resided

in the kinship foster home with K.J.C. since September of 2015. Id. at 109-

110.

       Likewise, CYS established N.D.C.’s placement goal as reunification.

N.T., 6/16/16, at 11, 94. Importantly, Mother’s and Father’s FSP objectives

remained the same. Id. at 12.

       Throughout the Children’s dependencies, Mother and Father were

granted supervised visitation with the Children.    At the time of K.J.C.’s

placement, they were granted visitation for two hours every Friday at the

CYS office and every Saturday at the maternal grandmother’s home for

three and one-half hours. N.T., 6/16/16, at 99. In August of 2014, their

supervised visitation was increased to three hours every Friday at the CYS

office.   Id. at 99-100.   In December of 2014, Mother and Father were

granted supervised visitation for two and one-half hours every Thursday and

Friday at the CYS office, and on alternating Saturdays at a shopping mall in

Langhorne, Pennsylvania, to be supervised by the kinship care parents. Id.

at 100.    By the time the subject proceedings, Mother and Father were

granted supervised visitation in Langhorne, Pennsylvania, every Saturday

from 11:00 a.m. to 4:00 p.m., and no supervised visits at the CYS office.

Id. at 101, 103.




                                   -4-
J-S37008-17


       On March 16, 2016, CYS filed petitions for the involuntary termination

of Mother’s and Father’s parental rights to K.J.C. pursuant to 23 Pa.C.S.

§ 2511(a)(2), (5), (8), and (b).           On the same date, CYS filed petitions

related to N.D.C., at which time he had been in placement for approximately

ten months, wherein it requested the involuntary termination of Mother’s

and Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(2), (5), and

(b).

       On June 16, 2016, a hearing on the petitions occurred.5              CYS

presented the testimony of its caseworker, Lynn Lesh; Lenora Hermann-

Finn, Ph.D., clinical psychologist; Marisue Sack and Paul Dorang, case

managers at Family Service Association; Grace Tavaris, the case manager of

intensive family reunification services at Family Service Association; Raina

Cole, director of intake services at Northeast Counseling; and Alicia Singer,

senior clinician at Community Counseling Services.           Mother and Father

testified on their own behalf.

       By orders dated December 15, 2016, the orphans’ court denied the

petitions for the involuntary termination of Mother’s and Father’s parental

____________________________________________


5 The record supports the orphans’ court’s finding that CYS “withdrew the
allegation of unresolved drug and alcohol issue[s] as one of the reasons for
terminating Father’s parental rights” at the beginning of the termination
hearing.    Trial Court Opinion, 2/17/17, at 4; N.T., 6/16/16, at 7.
Importantly, drug and alcohol abuse was not of concern to CYS in the
underlying matter with respect to either Mother or Father. Id.; N.T.,
6/16/16, at 105.



                                           -5-
J-S37008-17


rights. On January 17, 2017, CYS timely filed notices of appeal and concise

statements of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b), which this Court consolidated sua sponte.              The

orphans’ court filed its Rule 1925(a) opinion on February 17, 2017.

      On appeal, CYS presents the following issues for our review:

      [1.] Whether the [orphans’] [c]ourt abused its discretion/erred
      in not terminating the parental rights of the biological parents of
      K.[J.]C. as the grounds pursuant to [23] Pa.C.S. § 2511(a)(2),
      (5) and (8) were established by clear and convincing evidence
      and such denial of the petition[s] to terminate parental rights
      was against the weight of the evidence presented by [CYS] to
      support the terminations[?]

      [2.] Whether the [orphans’] [c]ourt abused its discretion/erred
      in not terminating the parental rights of the biological parents of
      [N.D.]C. as the grounds pursuant to [23] Pa.C.S. § 2511(a)(2)
      and (5) were established by clear and convincing evidence and
      such denial of the petition[s] to terminate parental rights was
      against the weight of the evidence presented by [CYS] to
      support the terminations[?]

CYS’ brief at 2-3.

      In this appeal, we apply the following standard of review:

      [A]ppellate courts must apply an abuse of discretion standard
      when considering a trial court’s determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the
      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re R.J.T., 608 Pa. 9, 9
      A.3d 1179, 1190 (Pa. 2010).           If the factual findings are
      supported, appellate courts review to determine if the trial court
      made an error of law or abused its discretion. Id.; R.I.S., [614
      Pa. 275, 284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)].
      As has been often stated, an abuse of discretion does not result
      merely because the reviewing court might have reached a
      different conclusion. Id.; see also Samuel Bassett v. Kia
      Motors America, Inc., 613 Pa. 371, 34 A.3d 1, 51 (Pa. 2011);

                                      -6-
J-S37008-17


     Christianson v. Ely, 575 Pa. 647, 838 A.2d 630,               634 (Pa.
     2003). Instead, a decision may be reversed for an             abuse of
     discretion  only     upon       demonstration         of       manifest
     unreasonableness, partiality, prejudice, bias, or ill-will.   Id.

     As we discussed in R.J.T., there are clear reasons for applying
     an abuse of discretion standard of review in these cases. We
     observed that, unlike trial courts, appellate courts are not
     equipped to make the fact-specific determinations on a cold
     record, where the trial judges are observing the parties during
     the relevant hearing and often presiding over numerous other
     hearings regarding the child and parents. R.J.T., 9 A.3d at
     1190.    Therefore, even where the facts could support an
     opposite result, as is often the case in dependency and
     termination cases, an appellate court must resist the urge to
     second guess the trial court and impose its own credibility
     determinations and judgment; instead we must defer to the trial
     judges so long as the factual findings are supported by the
     record and the court’s legal conclusions are not the result of an
     error of law or an abuse of discretion. In re Adoption of
     Atencio, 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

     Our case law has made clear that under Section 2511, the court
     must engage in a bifurcated process prior to terminating
     parental rights. Initially, the focus is on the conduct of the
     parent. The party seeking termination must prove by clear and
     convincing evidence that the parent’s conduct satisfies the
     statutory grounds for termination delineated in Section 2511(a).
     Only if the court determines that the parent’s conduct warrants
     termination of his or her parental rights does the court engage in
     the second part of the analysis pursuant to Section 2511(b):
     determination of the needs and welfare of the child under the
     standard of best interests of the child. One major aspect of the
     needs and welfare analysis concerns the nature and status of the
     emotional bond between parent and child, with close attention
     paid to the effect on the child of permanently severing any such
     bond.


                                     -7-
J-S37008-17


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511).

       “In termination cases, the burden is upon [the petitioner] to prove by

clear and convincing evidence that its asserted grounds for seeking the

termination of parental rights are valid.” In re R.N.J., 985 A.2d 273, 276

(Pa. Super. 2009).       We have explained that “[t]he standard of clear and

convincing evidence is defined as testimony that is so ‘clear, direct, weighty

and convincing as to enable the trier of fact to come to a clear conviction,

without hesitance, of the truth of the precise facts in issue.’” Id. (quoting

In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

       Instantly, in denying the involuntary termination petitions, the

orphans’ court concluded that CYS did not prove by clear and convincing

evidence that Mother’s and Father’s conduct warranted termination under

Section 2511(a)(2), (5), or (8), which provide as follows.6

____________________________________________


6 Pursuant to the requisite bifurcated analysis, the orphans’ court did not
analyze Section 2511(b), which provides:

       (b) Other considerations.--The court in terminating the rights
       of a parent shall give primary consideration to the
       developmental, physical and emotional needs and welfare of the
       child. The rights of a parent shall not be terminated solely on
       the basis of environmental factors such as inadequate housing,
       furnishings, income, clothing and medical care if found to be
       beyond the control of the parent. With respect to any petition
       filed pursuant to subsection (a)(1), (6) or (8), the court shall not
       consider any efforts by the parent to remedy the conditions
       described therein which are first initiated subsequent to the
       giving of notice of the filing of the petition.

(Footnote Continued Next Page)


                                           -8-
J-S37008-17


      (a) General Rule.—The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                    ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to be
           without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect or
           refusal cannot or will not be remedied by the parent.

                                          ...

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to
           the parent are not likely to remedy the conditions which
           led to the removal or placement of the child within a
           reasonable period of time and termination of the parental
           rights would best serve the needs and welfare of the
           child.

                                          ...

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency, 12 months or more have elapsed from the
           date of removal or placement, the conditions which led to
           the removal or placement of the child continue to exist
           and termination of parental rights would best serve the
           needs and welfare of the child.

                                        ...
(Footnote Continued) _______________________

23 Pa.C.S. § 2511(b); see also In re L.M., supra.




                                          -9-
J-S37008-17



23 Pa.C.S. § 2511(a)(2), (5), (8).

      In In re Adoption of M.E.P., 825 A.2d 1266 (Pa. Super. 2003), this

Court stated, as follows.

      In order to terminate parental rights pursuant to [Section]
      2511(a)(2), the following three elements must be met (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

                                      ...

      In order for termination pursuant to [Section] 2511(a)(5) to be
      proper, the following factors must be demonstrated (1) the child
      has been removed from parental care for at least six months;
      (2) the conditions which led to the child’s removal or placement
      continue to exist; (3) the parents cannot or will not remedy the
      conditions which led to removal or placement within a
      reasonable period of time; (4) the services reasonably available
      to the parents are unlikely to remedy the conditions which led to
      removal or placement within a reasonable period of time; and
      (5) termination of parental rights would best serve the needs
      and welfare of the child.

                                      ...

      In order to terminate parental rights pursuant to [Section]
      2511(a)(8), the following factors must be demonstrated (1) the
      child has been removed from parental care for 12 months or
      more from the date of removal; (2) the conditions which led to
      the removal or placement of the child continue to exist; (3)
      termination of parental rights would best serve the needs and
      welfare of the child.

Id. at 1272-1276 (citations omitted).




                                     - 10 -
J-S37008-17


      With respect to Section 2511(a)(8), we further explained, “Section

2511(a)(8) sets a 12-month time frame for a parent to remedy the

conditions that led to the children’s removal by the court.” In re A.R., 837

A.2d 560, 564 (Pa. Super. 2003).     Once the 12-month period has been

established, the court must next determine whether the conditions that led

to the child’s removal continue to exist, despite the reasonable good faith

efforts of CYS supplied over a realistic time-period.   Id.   The “relevant

inquiry in this regard is whether the conditions that led to removal have

been remedied and thus whether reunification of parent and child is

imminent at the time of the hearing.” In re I.J., 972 A.2d 5, 11 (Pa. Super.

2009).

     On appeal, CYS asserts that, in deciding not to terminate Mother’s and

Father’s parental rights to the Children, the orphans’ court “failed to give

weight [to evidence] that [Mother and Father] failed to remedy the

circumstances that led to placement in a reasonable time and instead

focused solely on environmental factors as the reason for continued

placement.”    CYS’ brief at 12.     Specifically, CYS argues the record

demonstrates Mother and Father failed to complete their FSP objectives

including two parenting courses, a comprehensive family assessment,

mental health evaluations, and to follow all mental health recommendations.

Further, CYS argues the record demonstrates Mother and Father failed to

complete their FSP objectives to maintain consistent contact with the


                                   - 11 -
J-S37008-17


Children and safe and stable housing.         As such, CYS argues Mother and

Father failed to remedy the conditions that led to the Children’s placement.

Upon review, we discern no abuse of discretion.

      In its Rule 1925(a) opinion, the orphans’ court first explained its

conclusion that CYS did not satisfy its burden of proof under Section

2511(a)(8) with respect to Mother’s and Father’s parental rights to K.J.C.

Specifically, the court found that CYS did not prove the second factor, that

the conditions which led to the child’s placement continue to exist with

Mother and Father.    Further, the court found that CYS did not prove “that

there is little rational prospect of timely reunification” of Mother and Father

with him. Trial Court Opinion, 2/17/17, at 16. The court incorporated its

findings related to Section 2511(a)(8) in its analysis of Section 2511(a)(2)

and (5), and likewise concluded that CYS failed in its statutory burden to

terminate Mother’s and Father’s parental rights to both K.J.C. and N.D.C.

      Regarding their parenting services objective, the court emphasized the

testimony of Paul Dorang, the case manager at Family Service Association,

who worked with Mother and Father on their parenting skills from January to

April of 2015, when K.J.C. was two years old, and Mother was pregnant with

N.D.C.   N.T., 6/16/16, at 43.    Mr. Dorang testified that they successfully

completed the parenting program. Id. In fact, Mr. Dorang testified, “[a]s

far as looking at their interactions and their ability to care for their son, we

saw that there was no -- there were no issues. There were no concerns. . .


                                     - 12 -
J-S37008-17


. They both initiated play [with K.J.C.]. They both expressed love. They

both reinforced each other for boundaries because [K.J.C.] was doing some

things. . . .” Id. at 44.

      With respect to their mental health objectives, the court emphasized

the testimony of Raina Cole, the director of intake services at Northeast

Counseling. Ms. Cole testified that Father obtained a psychiatric evaluation

at Northeast Counseling in March of 2014, which did not result in a

recommendation for outpatient mental health services.        Id. at 65, 78.

Indeed, Ms. Cole testified that the evaluation revealed Father had “no

psychiatric issues” and “didn’t need any medications or therapy.” . . . Trial

Court Opinion, 2/17/17, at 5-6 (citing N.T., 6/16/16, at 75-76).

      Likewise, Mother obtained a psychiatric evaluation at Northeast

Counseling in 2014.         During the hearing, it was disputed whether the

evaluation resulted in Mother being required to participate in outpatient

mental health services.         The court explained as follows, which the

testimonial evidence supports.

      Ms. Cole was asked to read the treatment recommendation on
      cross-examination[,] which stated as follows: “medically
      necessary to refer to SCAN, which stands for Services for
      Children and Youth, and to learn anger management skills and
      self-control. Follow-up is (sic) needed.” [Trial Court Opinion,
      2/17/17,] at 67. On cross-examination[,] Ms. Cole testified that
      Mother would have left with a follow-up [appointment] to SCAN;
      however, Ms. Cole was not able to confirm that the follow-up
      [appointment] was made.         Ms. Cole did not provide any
      documentation substantiating that a referral to SCAN was ever
      made. Id. Upon cross-examination, Ms. Cole testified that the
      psychiatrist and the patient determines whether a follow-up is

                                      - 13 -
J-S37008-17


     needed for further treatment. Ms. Cole was not aware if either
     the psychiatrist or the therapist ever made a follow-up request.
     Id. at 69.

     Mother testified that the doctor advised her to continue
     treatment as needed[,] and she believed that meant “if she
     needed it.”   Mother testified that she was never contacted
     regarding a program called SCAN, nor was she ever informed
     that she had missed any scheduled appointments with respect to
     that program. Id. at 154.

Trial Court Opinion, 2/17/17, at 6-7. Therefore, the court made a credibility

determination in favor of Mother and against Ms. Cole with respect to

whether Mother was required to participate in outpatient mental health

services at SCAN.

     In addition, in the summer 2014, Lenora Hermann-Finn, Ph.D., a

clinical psychologist, performed a psychological evaluation of Mother and

Father. N.T., 6/16/16, at 20-21. With respect to Father, the orphans’ court

aptly set forth Dr. Hermann-Finn’s testimony as follows.

     Dr. Finn testified that Father grew up in a household with an
     alcoholic and drug addicted [m]other who would leave him alone
     at home and go to a bar. Father was also left alone to raise his
     younger siblings. Dr. Finn further testified that Father related to
     her that he was physically and sexually abused by [his]
     [m]other’s boyfriends. Father was also physically abused by his
     adoptive parents.      [N.T., 6/16/16,] at 26-27.         Dr. Finn
     recommended trauma counseling for . . . Father. The [c]ourt
     notes that Dr. Finn does not reference in her testimony whether
     Father ever received any type of counseling in his childhood.
     The [c]ourt believes that Father did not provide that history to
     Dr. Finn.

     Father testified that from the time he was 10 years old until 12
     years old, he received victims’ counseling once per week or at
     times twice per week. Father testified that since that time until


                                   - 14 -
J-S37008-17


       the present, he did not have any significant problems in his daily
       life relating to problems he had as a child. Id. at 183-184.

       The [c]ourt finds that Father had received trauma counseling for
       two years in his childhood and there was no new evidence
       presented to Dr. Finn to suggest that he needed to reengage for
       past trauma for which he already received treatment. As stated
       above, based on Dr. Finn’s testimony, it does not appear that Dr.
       Finn was aware that Father had already received trauma
       counseling between the ages of 10 and 12. Furthermore, the
       evaluation report of Father [performed by Northeast
       Counseling], indicated that there is no need for any further
       mental health treatment.

Trial Court Opinion, 2/17/17, at 7-8. As such, in determining that Father did

not need further mental health treatment, the orphans’ court made

credibility findings in favor of Father and against Dr. Hermann-Finn.

       With respect to Mother, Dr. Hermann-Finn diagnosed Mother with

borderline cognitive ability, and that she was a social introvert with

depressive disorder.       Trial Court Opinion, 2/17/17, 6.        Dr. Hermann-Finn

recommended that Mother continue in counseling.7 N.T., 6/16/16, at 24. In

addition,   she    recommended         that    Mother   satisfactorily   complete   the

parenting education program with Father at Family Service Association,

which, as discussed above, Mother ultimately completed in April of 2015.

Id. at 21, 23.


____________________________________________


7 Dr. Hermann-Finn testified, “When I saw [Mother,] she had been for one
session with a counselor.” N.T., 6/16/16, at 24. The record does not specify
any details about the counselor whom Mother had seen at that time.




                                          - 15 -
J-S37008-17


      Based on the foregoing, the orphans’ court found that CYS did not

prove by clear and convincing evidence that the conditions which led to the

placement of K.[J.]C., namely parenting and mental health issues, continued

to exist as to Mother and Father. In essence, the court determined that the

conditions did not exist at the time of N.D.C.’s birth in May of 2015.

Nevertheless, N.D.C. was placed, and CYS referred Mother and Father to the

intensive   family   reunification   (“IFR”) services   at   the   Family   Service

Association. Ms. Lesh testified that the purpose of the referral was to “go[]

over caring for two children, [and] developmental stages of a newborn

versus a toddler. [Mother] did not have any prenatal care with [N.D.C.], so

we wanted . . . to make sure that [they] would know developmental things

[with N.D.C.] to look for if there [were] any that might come up.”            N.T.,

6/16/16, at 116. The court concluded that the additional parenting program

was unnecessary and/or unwarranted, as follows.

      [CYS] had referred the parents to another parenting program in
      May 2015, despite the fact that there was no new evidence of
      any allegations made regarding parenting concerns within that
      month. Ms. Lesh, a caseworker for [CYS], testified the referral
      was made due to the birth of N.[D.]C. and also because Mother
      did not receive prenatal care during the pregnancy. [N.T.,
      6/16/16,] at 116-117. Despite the fact that Mother did not
      receive prenatal care during her pregnancy, N.[D.]C. was born a
      healthy child. The [c]ourt further notes that while it is certainly
      not condoned by this [c]ourt, there is no law which requires
      Mother to receive prenatal care during her pregnancy.

Trial Court Opinion, 2/17/17, at 12. The testimonial evidence supports the

court’s findings.


                                       - 16 -
J-S37008-17


       With respect to Mother’s and Father’s housing objective, Ms. Lesh

testified that, in May of 2015, when she became involved in the case, they

were being evicted from the home they rented. N.T., 6/16/16, at 126. The

orphans’ court disagreed and explained their housing circumstances as

follows.

       Mother and Father . . . had appropriate housing from August 14,
       2014 to August 15, 2015. [N.T., 6/16/16,] at 193-194. Mother
       testified that she was advised by the caseworker from [CYS] that
       a banister was needed for the residence. Mother testified that
       she purchased a banister and advised [CYS] of the same.
       Mother testified that [CYS] made a few appointments for a visit
       to the home; however, [CYS] never showed up at the residence.
       The natural parents resided there for one year without [CYS]
       ever coming to inspect the property. The landlord sold the
       property and the parents were required to move out. [Mother
       and Father] were never evicted from the residence. According to
       Mother, she and Father found a residence but only resided there
       for two to three months.       Subsequently, they resided with
       friends were approximately one month until they secured a
       residence with . . . [M]other’s aunt.[8] Mother testified that she
       [notified CYS] of her new residence with her aunt. Mother
       testified that there is also adequate room for her children to
       reside with them. [N.T., 6/16/16,] at 148-152.

Trial Court Opinion, 2/17/17, at 9-10. As such, by the time of the subject

proceedings, the court found that Mother and Father had appropriate

housing. To the extent that they were unable to find appropriate housing

from August of 2015, until February of 2016, the court found that it was


____________________________________________


8 Ms. Lesh testified that Mother and Father began residing at their current
residence in February of 2016, which was approximately one month before
the filing of the involuntary termination petitions. N.T., 6/16/16, at 98.



                                          - 17 -
J-S37008-17


beyond their control, due to their poverty, and that poverty is not a reason

to terminate their parental rights. Id. at 11.

      Likewise, the orphans’ court found that it was beyond their control to

maintain consistent supervised visits with K.J.C. and N.D.C.           The record

reveals that Mother and Father became inconsistent with attending their

visits at the CYS office in 2015.    N.T., 6/16/16, at 98-99.       In total, they

attended 72 out of a possible 138 supervised visits at the CYS office. Id. at

100-101. However, the orphans’ court found as follows.

      [Mother and Father] . . . faced hurdles with visiting their children
      in terms of transportation.      [They] did not own a vehicle.
      Originally[,] the visits with the minor children occurred at the
      office of [CYS]. Then the children were placed in Langhorne,
      Pennsylvania, which according to Father was a three[-]hour trip
      since back roads were taken at the choice of the person
      transporting. Further, Father testified that many times the rides
      were canceled and that he and Mother had no means of
      transportation and were not able to see their children. [N.T.,
      6/16/16,] at 191. The Guardian Ad Litem indicated as follows in
      her recommendation:

         At this time, there seems to be major impediments to
         visiting their children, such as the overall geographic
         distance, ability to travel in the cost of travel, the inability
         to call or send items to their children, and the ability to
         visit with their children in an environment conducive to
         interaction and fun, considering K.[J.]C. and N.[D.]C.’s
         young ages.

                                     (Report of Guardian Ad Litem)

Trial Court Opinion, 2/17/17, at 10. The testimonial evidence supports the

court’s findings. In addition, although CYS provided bus passes to Mother




                                     - 18 -
J-S37008-17


and Father so that they could attend their supervised visitation, Ms. Lesh

testified on cross-examination by Mother’s counsel as follows.

      Q. . . . Did [Mother and Father] ever live in an area or reside in
      an area where there was no bus transportation?

      A. They actually live in Hometown right now. And they had
      reported to me that there was no bus transportation.

      Q. Are you able to verify that there is no bus transportation in
      Hometown?

      A. I did verify that. . . .

N.T., 6/16/16, at 124-125.

      For the foregoing reasons, the orphans’ court concluded that CYS

failed to prove by clear and convincing evidence that Mother’s and Father’s

conduct warranted termination under Section 2511(a)(2), (5), and (8). The

court found that Mother and Father remedied the conditions that led to the

placement of the older child, K.J.C., i.e., parenting and mental health issues,

by the time of N.D.C.’s birth.      Further, the court found that the additional

parenting program required of Mother and Father after N.D.C.’s birth was

unnecessary and/or unwarranted. By the time of the filing of the involuntary

termination petitions and the hearing, the court found that Mother and

Father had suitable housing, and that there was no evidence that they could

not be timely reunified with K.J.C. and N.D.C. Finally, the court agreed with

the Guardian Ad Litem that the children residing in Langhorne, Bucks

County, with the kinship care parents, was a major impediment to Mother

and Father being able to visit them on a consistent basis.

                                       - 19 -
J-S37008-17


     Upon thorough review, we conclude that the certified record supports

the factual findings and credibility determinations of the orphans’ court.

Further, we discern no error of law or abuse of discretion. Accordingly, we

affirm the orders denying the petitions for the involuntary termination of

Mother’s and Father’s parental rights to K.J.C. and N.D.C.

     Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2017




                                    - 20 -